 MUSWICK BEVERAGE AND CIGAR CO., INC.509CHAIRMAN HERZOG,dissenting:I join Mr. Reynolds in believing that an election should be directedhere, limiting my reasons to those recited in the last paragraph ofhis opinion.His final sentence seems to me compelling.MUSWICK BEVERAGEAND CIGAR CO., INC.'andINTERNATIONAL BROTH-ERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS,LOCAL 878, AFL, PETITIONER.Case No. 3.2-RC-388.December 12,1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John C. Truesdale,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer, an Arkansas company, with its sole office andplace of business at Little Rock, Arkansas, is engaged in the wholesaledistribution of beer, tobacco products, and sundry merchandise, andis the exclusive distributor of Pabst Blue Ribbon Beer for PulaskiCounty, Arkansas.During the year 1950 the Employer's purchasestotaled $676,868, of which more than 90 percent was shipped directlyfrom points outside the State of Arkansas.During the same year,the Employer's sales amounted to $772,964, all of which was soldwithin the State of Arkansas.As the direct inflow is in excess of $500,000 in value annually, wefind, contrary to the Employer's contention, that the Employer isengaged in commerce and that it will effectuate the policies of the Actto assertjurisdiction in this case.22.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c)(1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of all beer driver salesmen, excludingmerchandise or foot salesmen,3 merchandise driver salesmen, mer-'The Employer's name appears as amended at the hearing.2 Federal DairyCo., Inc.,91 NLRB 638.3The parties stipulated to theexclusionof this category.97 NLRB No. 76. 510DECISIONSOF NATIONALLABOR RELATIONS BOARDchandise deliverymen, warehousemen, office and clerical employees,and all supervisors as defined in the Act.The Employer contendsthat the union should also include merchandise driver salesmen, mer-chandise deliverymen, and warehousemen.The record contains noevidence of a history of collective -bargaining affecting the employeesinvolved herein.The four beer driver salesmen sell beer from trucks and are paid 75cents an hour for a 48-hour week, plus commission.Operating out ofthe same warehouse of the Employer are the three merchandise sales-men drivers who sell merchandise from trucks and receive $180 amonth or the commission on theirsales,whichever is higher 4Thethree merchandise deliverymen have a 45-hour week and are paid 75cents an hour and time and a half for overtime.They divide theirtime between delivering merchandise sold by the merchandise or footsalesmenand working in the warehouse along with the two warehouse-men.The latter are hourly paid employees who, in addition to theirother duties, help the beer and merchandise driver salesmen in loadingand unloading their trucks.Three of the beer driver salesmen wereformerly warehousemen or merchandise deliverymen.Although thetwo groups of driver salesmen and the warehousemen each have sepa-rate supervisors, they are under the over-all supervision of the Em-ployer's president and his wife, who immediately direct the activitiesof the merchandise deliverymen 5It appears from the foregoing that there is a substantial communityof interests between the beer driver salesmen and other employeesof the Employer.We therefore find that a unit confined to the beerdriver salesmen is too limited in scope to constitute a separate unit.'The only basis for its establishment is the extent of the Petitioner'sorganization among the Employer's employees.However, the Act asamended, precludes a finding on that basisalone.7Accordingly, weshall dismiss the petition herein.8OrderIT IS HEREBYORDERED that the petition herein be, and it hereby is,'dismissed.dMerchandisedriver salesmen spent 1 night a week on the road;the beer driversalesmenreport ineach day."However, thebeer supervisor also directs some ofthe work doneby these employeeswhen they are in the warehouse.fi Edward Hines, Inc,90NLRB 1140.Differencesin mode of payment are not conclusive or controlling In unit determinations.Wm. P. McDonaldCorporation,83 NLRB 427.d Riegel Paper Corporation,96 NLRB 779.$ Although the Petitioneriswillingto participatein an election for a largerunit,weare dismissingthe petition because the Petitionerhas failed to make anadequateshowingof interest among the employees in the over-all unit.